GIBSON, District Judge.
Plaintiff, injured while operating a motor truck of the defendant engaged in interstate commerce, brought an action in the Court of Common Pleas of Allegheny County, Pennsylvania, wherein he bases, liability of defendant under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq. The case has been removed to this court.
Plaintiff is a resident of this District, and defendant is a corporation of the State of New York which has an office in Pittsburgh.
Defendant has moved for judgment upon the action for lack of jurisdiction. It asserts that the Federal Employers’ Liability Act applies only to common carriers by railroad, not to carriers by motor vehicles, and that plaintiff’s remedy must be obtained before the Workmen’s Compensation Board of Pennsylvania.
The court is of opinion that the Federal Employers’ Liability Act does not apply to motor carriers. The Act confines its scope to “Every common carrier by railroad * * * These words are not to be set aside by implication arising from the fact that the Interstate Commerce Commission has assumed jurisdiction over such motor carriers. Unless, and until the Congress specifically extends the Act to motor carriers jurisdiction in an injury to an employee of a motor carrier is not to be based upon it.
The defendant’s motion to dismiss will be allowed.